Citation Nr: 0503081	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-17 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for an anxiety 
disorder.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for a stomach 
condition, other than ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision and 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which, among other things, denied the benefits sought on 
appeal.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in July 2003.  A personal hearing was 
conducted before the undersigned veterans law judge via 
videoconference in December 2004.  Transcripts of those 
hearings are associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have a headache disorder 
that began during service or as a consequence of service.

3.  The veteran's hypertension did not begin during service 
or within one year of his discharge from service, and there 
is competent medical evidence linking his diagnosed 
hypertension to active service.

4.  The veteran is not currently diagnosed as having post-
traumatic stress disorder as a result of stressful events 
that occurred during his period of active service.

5.  The veteran's diagnosed anxiety disorder did not have its 
onset in service is not a result of his period of active 
service.

6.  The veteran does not currently have an ulcer disorder 
that began during service, within one year of discharge from 
service, or as a consequence of service.

7.  The veteran does not currently have a stomach condition 
that began during service or as a consequence of service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or as a consequence of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Hypertension was not incurred in or as a consequence of 
active service nor is it presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113  (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Post-traumatic stress disorder was not incurred in or as 
a consequence of active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  An anxiety disorder was not incurred in or as a 
consequence of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  Stomach ulcers were not incurred in or as a consequence 
of active service nor are they presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  A stomach problem, other than ulcers, was not incurred in 
or as a consequence of active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

By a letter dated in March 2001, the RO advised the veteran 
of the recent signing of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was also advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 2002 rating decision, October 2002 Statement of 
the Case (SOC), May 2003 rating decision, January 2004 SOC, 
and March 2004 Supplemental Statement of the Case (SSOC) 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims for service connection.  
The October 2002 and January 2004 SOCs specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
file.  Post-service medical records have also been obtained 
from numerous private health care providers, the Chicago VA 
Medical Center (VAMC), and Jackson VAMC.  The Board notes 
that the veteran provided a history of treatment for multiple 
health problems through St. Bernard Hospital and Englewood 
Hospital shortly after his service discharge.  However, he 
also indicated that he had attempted to obtain those records, 
and that he had been told that the records had been 
destroyed.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  An attempt to verify the veteran's alleged 
in service stressor was also made by the RO.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

Service connection for hypertension and/or for ulcers may be 
granted on a presumptive basis.  Specifically, hypertension 
and peptic ulcer disease are deemed to be a chronic diseases 
under 38 C.F.R. Section 3.309(a) and service connection for 
chronic diseases may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in September 
1968, the evidence must show that his chronic disease 
manifest to a degree of ten percent by September 1969 in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Headaches

The veteran asserts that he began having headaches during 
service and was treated once during that time with pain 
relief medication.  His service treatment records do not 
include any complaints of headaches other than his marking in 
the affirmative the presence of headaches in his medical 
history upon separation examination in August 1968.  The 
physician who examined the veteran at that time noted that 
the veteran had experienced intermittent headaches with 
stress, but had no complaints at that time.  The veteran was 
honorably discharged from service in September 1968.

The first mention of headaches subsequent to service is in a 
December 1979 statement submitted by the veteran to VA for 
the purposes of pursuing an extension of time to use 
education benefits.  At that time, the veteran asserted that 
he had experienced intensive headaches during and since 
service.  A statement submitted that same month from his 
treating physician, however, did not make mention of any type 
of headache disorder and/or complaints of headaches.

Treatment records dated in the 1990's and forward show that 
the veteran has complained periodically of headaches and been 
prescribed medication for the same.  It is important to point 
out that private treatment records show that the veteran was 
beat with a baseball bat in October 1988 and incurred scalp 
lacerations.  X-rays did not show any definite skull 
fracture.  The medical record does not contain a medical 
opinion linking complaints of headaches to the veteran's 
period of service.

Given the evidence as outlined above, the Board must find 
that the veteran's current complaints of headaches did not 
begin during service nor are they a consequence of service.  
The Board fully acknowledges that the veteran was determined 
to have experienced stress headaches during his period of 
service, but there is no suggestion in the medical record of 
a continuity of symptomatology to link that history to a 
current complaint, especially in light of the fact that the 
veteran experienced a severe head injury many years after his 
discharge from service.  As noted above, the first reference 
to headaches subsequent to service was a statement made by 
the veteran over ten years after his discharge.  
Consequently, entitlement to service connection for headaches 
is denied.

Hypertension

The veteran asserts that he was first told that he had high 
blood pressure during service and was treated once during 
that time with pain relief medication.  His service treatment 
records do not include any complaints of symptoms associated 
with high blood pressure nor any blood pressure reading in 
excess of what is considered within normal limits.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2003) (the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and /or systolic blood 
pressure is predominantly 160mm. or greater.)  In December 
1967, the veteran presented with complaints of left-sided 
chest pain and was determined to have muscle spasm.  

Upon separation examination in August 1968, the veteran 
marked in the affirmative the presence of a pounding heart in 
his medical history.  The examining physician noted that the 
veteran had complained of a pounding heart in December 1967, 
but had no complaints at that time.  Blood pressure reading 
upon examination was 128/70, which is determined to be within 
normal limits.  Id.  The veteran was honorably discharged 
from service in September 1968.

The veteran testified before an RO hearing officer and before 
the Board that he was prescribed medication for hypertension 
at the Westside VA Medical Center in Chicago shortly after 
his discharge from service.  Records obtained from that 
Medical Center, however, only reflect orthopedic treatment in 
1991.  The first post-service evidence of hypertension is a 
statement from the veteran's treating physician dated in 
December 1979.  The physician stated that the veteran had 
been treated for hypertension and stomach troubles for a few 
years.

Treatment records clearly show that the veteran has been 
treated for hypertension since the 1980's.  His hypertension 
appears to be uncontrolled with the use of medication.  The 
record does not contain, however, either a medical opinion 
linking the currently diagnosed hypertension to the veteran's 
period of service or medical evidence of the presence of high 
blood pressure during the veteran's period of service or 
within one year of his discharge from service.  As such, 
service connection for hypertension is denied on both direct 
and presumptive bases.

Post-traumatic Stress Disorder and Anxiety Disorder

The veteran asserts that he began feeling anxious during the 
last ninety days of his period of active service as he was 
chosen to participate in a training exercise that required 
him to teach fellow soldiers how to fire their weapons 
without the use of a sight.  The team was called the Quick 
Kill Committee.  He testified that he was stationed in the 
demilitarized zone of Korea in 1968 and on one of his last 
days on duty his helmet was shot off of his head by one of 
his students.  The veteran stated that he did not seek 
medical treatment, and that no administrative record 
regarding the incident was prepared.  He also failed to 
submit a statement from fellow service members that could 
verify his story.  He contends, however, that he has been 
nervous and anxious ever since that time and that he replays 
the incident in his head and believes he has post-traumatic 
stress disorder as a result of this incident.

Based on the information supplied by the veteran, the alleged 
in-service stressor cannot be verified by the United States 
Army or any other agency.  The RO did, however, make an 
attempt to verify the incident through the Army and was 
advised in December 2001 that there was no record of an 
incident on the range identified.

The veteran's service medical records do not reflect any 
complaints of psychiatric problems nor any diagnosis of a 
psychiatric disability.  Upon separation examination in 
August 1968, the veteran reported that he was "in fair 
health with occasional stomach cramps and a little nervous."  
The examining physician noted that the veteran's complaint of 
nervous trouble was secondary to pressures of Army stress.  
The veteran was honorably discharged in September 1968.

It is important to note at this juncture that the veteran has 
not asserted that he engaged in combat with the enemy nor do 
his service records suggest that type of service.  
Accordingly, an in-service stressor is not presumed under 38 
C.F.R. Section 3.304(f).  Thus, in order for a diagnosis of 
post-traumatic stress disorder to be accepted, there must be 
a verified in-service stressor upon which the diagnosis is 
based.  The veteran's purported stressor (having a helmet 
shot off his head) has not been verified.

The veteran asserted that he underwent psychiatric treatment 
promptly upon his discharge from service.  There is, however, 
no record of such treatment.  The veteran's treating 
physician reported in December 1979 only that the veteran had 
hypertension and stomach problems.  The first records 
reflecting psychiatric treatment are dated in August 1991, 
when the veteran presented for emergent care due to suicidal 
ideation.  He had been binge drinking and using cocaine and 
related that he was looking for a place to stay, as he was 
homeless.  He related that he had participated in combat in 
Vietnam and had nightmares and flashbacks of combat 
experiences; he stated that his brother had post-traumatic 
stress disorder as a result of his own service in Vietnam.  
The veteran was discharged with Axis I diagnoses of alcohol 
dependent syndrome and cocaine abuse.  There was no diagnosis 
rendered of either post-traumatic stress disorder or an 
anxiety disorder.  The veteran was referred for follow-up 
treatment.

Outpatient treatment records dated in September 1991 include 
the veteran's rendition of the events outlined above 
regarding his helmet being shot off on the firing range.  An 
examining psychiatrist diagnosed post-traumatic stress 
disorder and referred the veteran for counseling.  It appears 
that the veteran attended counseling a few times in 1992, but 
there is no confirmed diagnosis of post-traumatic stress 
disorder and no evidence of the veteran having sought 
treatment for post-traumatic stress disorder since that time.  

The veteran underwent VA psychiatric examination in June 1993 
in conjunction with his application for pension benefits.  He 
related having been hospitalized in 1990 and 1991 because of 
emotional stresses, suicidal thoughts, and violent behavior.  
The veteran complained of physical ailments and the stress 
that went along with not being able to work as a result of 
physical problems.  The examiner reviewed the veteran's 
claims folder after examining the veteran and rendered 
diagnoses of psychoactive substance use disorder, alcohol 
dependence, and cocaine abuse with features of depression.  
He was also diagnosed as having a personality disorder not 
otherwise specified.

Treatment records include an October 2000 psychiatric 
evaluation report.  At that time, the veteran complained of 
stress due to unemployment and financial problems.  He 
related a history of fighting with problems since his days of 
serving in the Army in a hostile environment.  The veteran 
also related a history of a 1996 psychiatric hospitalization 
due to alcohol abuse.  The psychiatrist diagnosed an anxiety 
disorder not otherwise specified.  Subsequent treatment 
records include a diagnosis of depression and the use of 
anti-depressant medication.

The Board notes that the veteran testified that he was 
subject to an Article 15 at the time of his discharge from 
service as a result of being with two other soldiers who were 
buying beer.  The record includes additional statements of 
the veteran being angry about losing rank after being caught 
with marijuana.  Additionally, treatment records include 
statements that the veteran was angry about being set up and 
discriminated against during his period of service.  The 
veteran's service records do not include any reference to the 
events described.

Given the evidence as outlined above, the Board finds that 
treatment records clearly show that the veteran was diagnosed 
as having a post-traumatic stress disorder in 1991.  That 
diagnosis, however, is not based on a verified in-service 
stressor and the hospitalization records dated immediately 
prior to that diagnosis include a history of combat service 
that did not happen.  Specifically, there is no evidence 
whatsoever of the veteran having participated in combat.  His 
DD-214 shows that he served in the Republic of Vietnam; the 
veteran asserts that he served in the demilitarized zone in 
Korea, and there is nothing in the record to indicate that 
the veteran received a combat-related award.  Additionally, 
prior and subsequent to the 1991 diagnosis, the veteran was 
determined to have substance abuse disabilities as well as an 
anxiety disorder as a result of his unemployed status and 
financial problems.  Thus, because the veteran is not 
currently diagnosed as having either a post-traumatic stress 
disorder due to a verified in-service stressor or an anxiety 
disorder related to his period of active service, entitlement 
to service connection for post-traumatic stress disorder and 
for an anxiety disorder is denied.

Ulcers and a Stomach Condition

The veteran asserts that he developed a stomach condition as 
a result of his stressful activities during service.  Service 
medical records show that he complained of stomach cramps in 
January 1967; the complaints were vague with no complaints of 
diarrhea, constipation or vomiting.  At a routine check-up in 
June 1968, there were no complaints of stomach problems.  
Upon separation examination in August 1968, the veteran 
reported that he had a history of indigestion and stomach 
problems.  As noted above, the veteran stated that he was 
"in fair health with occasional stomach cramps and a little 
nervous."  The examining physician noted that the veteran 
had stomach cramps.

Although the veteran testified that he had to have stomach 
surgery within a year of his discharge from service due to 
ulcers, the medical evidence reflects a history of surgery 
for a peptic ulcer no earlier than 1972; this notation was 
made at the time of a 1987 hernia repair.  The first post-
service record of a stomach problem is the December 1979 note 
from the veteran's treating physician reflecting the 
existence of chronic stomach trouble for a few years.  The 
veteran's mother submitted a statement in September 2003 
reflecting that the veteran had complained of stomach 
problems since he served in the Vietnam war.

The record clearly shows that the veteran is treated with 
medication for gastroesophageal reflux disease and has a 
history of peptic ulcer disease.  There is, however, no 
medical evidence suggestive of a continuation of symptoms 
from the veteran's period of service until the 1972 diagnosis 
of a peptic ulcer.  Additionally, there is no medical 
evidence of a link between current disability and the 
veteran's period of active service.

The Board acknowledges that the veteran stated that one of 
his VA treating physicians in 1968 told him that his stomach 
problems were results of the stress he encountered during his 
period of service; however, there are no records of treatment 
for a stomach disorder immediately following the veteran's 
period of service.  The first reference to stomach problems 
is dated in 1979.  Additionally, an October 1988 
hospitalization report includes a history of peptic ulcer 
disease since 1975.  And, as noted above, another medical 
record references the existence of a peptic ulcer disease as 
early as 1972.  Consequently, absent medical evidence linking 
the veteran's current gastrointestinal problems to his period 
of service and/or evidence of a peptic ulcer disease having 
begun in 1969, i.e.:  within one year of discharge from 
service, entitlement to service connection for ulcers and a 
stomach condition must be denied on both direct and 
presumptive bases.

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claims 
because there is no evidence of pertinent disability in 
service or within the applicable one-year period post 
service.  Thus, while there are current diagnoses of a 
anxiety disorder, headaches, hypertension, gastroesophageal 
reflux disease, and peptic ulcers, there is no true 
indication that those disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the negative examination performed at 
separation, and that the lack of diagnosis of the claimed 
disabilities several years post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).


ORDER

Service connection for headaches is denied.

Service connection for hypertension is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for an anxiety disorder is denied.

Service connection for ulcers is denied.

Service connection for a stomach problem is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


